Case 3:20-cv-00319-JBA Document 10 Filed 04/20/20 Page 1 of 6




       United States District Court
         District of Connecticut


                   Docket: 3:20-cv-00319




                         ROSS, ET AL,
                          Plaintiffs,

                              v.
                      MELLEKAS, ET AL,
                        Defendants,




 MOTION FOR LEAVE OF THE TRIAL COURT IN FILING
AMICUS CURIAE IN SUPPORT OF THE PLAINTIFFS AND
       DUTKIEWICZ' COMPELLING INTEREST




                                                 Thomas M. Dutkiewicz
                                                     24 Atkins Avenue
                                                     Bristol, CT 06010
                                                         860-833-4127
            Case 3:20-cv-00319-JBA Document 10 Filed 04/20/20 Page 2 of 6

                                                                                              2


                                 I. INTRODUCTION TO MOTION
      1. The undersign Thomas Dutkiewicz ("Dutkiewicz") offers up this Amicus Brief to

          the Trial Court for the following reasons:

              a. In support of Plaintiffs:

              b. Dutkiewicz has a compelling interest:

              c. Dutkiewicz can offer insight to the court:

                                   II. ABOUT THE UNDERSIGN

      2. Dutkiewicz knows a lot about "Infringement" of a person's rights because he

          successfully prosecuted a Federal case of infringement all the way to the U.S.

          Court of Appeals for the 1st Circuit under the STA-Act. 1 Dutkiewicz prosecuted

          that landmark case as a Pro Se litigant in Dutkiewicz vs. Clean Harbors. 95-STA-

          34. D&O of ARB. at 7 {August 8. 1997). Dutkiewicz carved out a new "Protected

          Right" that didn't exist for all Americans based on his arguments.

      3. Dutkiewicz demonstrated the company's Chain of Command was an

          Infringement on an employee's protected rights thus making the Chain of

          Command unlawful in all 50 states. Dutkiewicz' case has not only set a

          precedent; it is the law of the land. OSHA2 didn't want to prosecute the case so

          Dutkiewicz prosecuted it Pro Se. Now that the case is the law of the land, OSHA

          investigators and attorneys uses it routinely in all 50 states as well as private

          attorneys. No attorney in the United States argued the case like Dutkiewicz.




1   Surface Transportation Assistance Act
2   Occupational Safety Health Administration.
          Case 3:20-cv-00319-JBA Document 10 Filed 04/20/20 Page 3 of 6

                                                                                                     3



                      Ill. DUTKIEWICZ' COMPELLING INTEREST

    4. In the entitled action, the Plaintiffs are challenging C.G.S. § 53-202x(f) 3 ("the

        statute") due to its infringement of the Second and Fourteenth Amendment. Like

        the Plaintiffs, Dutkiewicz' Second and Fourteenth Amendment rights are also

        infringed upon depriving him of his constitutional right to keep and bear arms.

       This deprivation directly effects Dutkiewicz' ability to protect himself and his

       family. By the Defendants reducing Dutkiewicz' "Standard"4 17 round magazines

       to a small 10 round magazine, the Defendants have reduced his level of safety

       and protection by 41 % which is an unsafe level and substandard. The

       Defendants lack jurisdiction on the level of protection that Dutkiewicz should or

       shouldn't have.

    5. Dutkiewicz has a permit to carry in Connecticut which was approved and signed

       off by the F.B.I., State Police and the local Police chief. All 3 levels signed off on

       Dutkiewicz' ability to carry in the State of Connecticut with no restrictions or

       concerns.

    6. In Conclusion, that Dutkiewicz' has a compelling interest in protecting his

       Second and Fourteenth Amendment rights and that his Motion for Leave of the

       Court be GRANTED so he can continually protect those rights the Defendants

       chose to infringe upon. Dutkiewicz can also add a tremendous amount of insight

       for the court consideration.




3
 Connecticut General Statute
4
 A 17 round magazine is the standard or normal magazine. A 17 round magazine isn't a high capacity
magazine. That fabricated term was to demonize guns.
       Case 3:20-cv-00319-JBA Document 10 Filed 04/20/20 Page 4 of 6

                                                                       4




Respectfully Submitted,

                                       Date: April 16, 2020


Thomas Dutkiewicz
24 Atkins Avenue
Bristol, CT 06010
860-833-4127
        Case 3:20-cv-00319-JBA Document 10 Filed 04/20/20 Page 5 of 6

                                                                                        5


                                  CERTIFICATE OF SERVICE

This is to certify that the undersigned has caused a copy of the above-named document

was mailed by first class mail to the following interested persons on April 16, 2020.



David Jensen & Associates
33 Henry Street
Beacon, NY 12508
Phone: 212-380-6615
Fax: 914-591-1318
david@djensenpllc.com




                                              Date: April 16, 2020


Thomas Dutkiewicz
24 Atkins Avenue
Bristol, CT 06010
860-833-4127
        Case 3:20-cv-00319-JBA Document 10 Filed 04/20/20 Page 6 of 6

                                                                                          6


         CERTIFICATION OF COMPLIANCE WITH PRACTICE BOOK §66-3
I certify that the foregoing document complies with the provisions of P.B. §66-3 in that
the type size is Arial and 12 point.




Thomas Dutkiewicz




         CERTIFICATION OF COMPLIANCE WITH PRACTICE BOOK §67-2
I hereby certify that the foregoing Brief complies in all respects with the requirements of
Practice Book §67-2.




Thomas'Dutkiewicz
